                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



                                               :
 GERALD J. SILVA,                              :
     Plaintiff,                                :          CASE NO. 3:18-cv-1771 (MPS)
                                               :
         v.                                    :
                                               :
 M. CANAROZZI, et al.,                         :
      Defendants.                              :          APRIL 15, 2019
                                               :
_____________________________________________________________________________

                                   INITIAL REVIEW ORDER

        Plaintiff Gerald J. Silva, currently incarcerated at the Federal Correctional Institution in

Danbury, Connecticut, filed this case under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics. 403 U.S. 388 (1971), against seven defendants: Counselor M. Canarozzi,

Counselor G. Hornkohl, Case Manager J. Draper, Unit Manager S. Moore, Warden D.K.

Williams, Regional Director Michael Carvajal, and Federal Bureau of Prisons Director Mark S.

Inch. Silva contends that the defendants discriminated and retaliated against him, denied him

due process, and defamed him. He seeks damages and injunctive relief from the defendants in

their individual and official capacities. For the reasons set forth below, the complaint is

DISMISSED pursuant to 28 U.S.C. § 1915A(b)(1).

   I.         Legal Standard

        The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28
U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing

Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, Silva paid the filing fee.

         Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555–56

(2007). Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court must construe pro

se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise

the “strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,

472 (2d Cir. 2006). To plead a cognizable legal claim, however, a pro se plaintiff must meet the

standard of facial plausibility. See Hogan v. Fischer, 738 F.3d 509, 515 (2d Cir. 2013) (“[A] pro

se complaint must state a plausible claim for relief.”) (citing Harris v. Mills, 572 F.3d 66, 73 (2d

Cir. 2009)).

   II.      Allegations in the Complaint

         On February 27, 2018, defendant Canarozzi filed a false incident report stating that the

plaintiff had installed a curtain on his bed. The curtain had been installed by another inmate on a

bed that was not assigned to Silva. ECF No. 1, ¶ 1. Defendant Canarozzi falsely stated in the

report that he previously had counseled the plaintiff twice about the curtain. Id., ¶ 2. Silva

                                                  2
considers the report defamatory—“a permanent ‘black mark’ on [his] otherwise stellar prison

record and personal reputation.” Id., ¶ 3.

           Defendants Hornkohl and Draper reviewed the report with Silva the following day. He

presented his evidence that the report was false. Id., ¶ 4. Defendants Hornkohl and Draper did

not agree with his arguments and sanctioned him with loss of commissary privileges. Id., ¶ 6.

Defendants Hornkohl and Draper did not investigate the charges. Silva contends that they were

negligent and biased against him. Id., ¶ 7.

           Defendant Moore reviewed the incident report and sanctions without investigating. Id., ¶

9. She did not meet or communicate with the plaintiff before making her decision. Id., ¶ 10.

Silva exhausted his administrative remedies by appealing the disciplinary charge to the warden,

Regional Office, and Central Office. Id., ¶ 12.

           Following this incident, “the administration” retaliated against the plaintiff. He was

subjected to unnecessary and unwarranted urine screenings. One screening was conducted at

4:00 a.m. on June 14, 2018. The plaintiff was awakened from a deep sleep causing the return of

“severe medical symptoms.” Id., ¶ 15. The plaintiff characterizes these actions as medical abuse

in addition to retaliation. Id., ¶ 16.

           Although many inmates were hanging temporary partitions, including complete bed

enclosures, when the incident report was filed and continue to do so, defendant Canarozzi did not

discipline any other inmate. Id., ¶ 17. Because another inmate continued to hang partitions near

the plaintiff’s bed, the plaintiff stopped using his bed for personal and medical purposes. Id., ¶

20. This interfered with the plaintiff’s “self-care plans for chronic medical issues.” Id., ¶ 21.

    III.      Discussion

                                                    3
           A. Money Damages

       Plaintiff filed this action under Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971). Bivens permits suits against federal officials for certain

constitutional violations in their individual capacities for money damages. See FDIC v. Meyer,

510 U.S. 471, 485-86 (1994) (Bivens authorized lawsuits for monetary damages against federal

officials in their individual capacities only); Caraveo v. U.S. Equal Emp’t Opportunity Comm’n,

96 F. App’x 738, 740 (2d Cir. 2004) (“Bivens actions, however, do not lie against . . . federal

employees sued in their official capacities.”). Bivens allows suits only against officials who

personally commit conduct proscribed by the Constitution. Thus, “[g]overnment officials may

not be held liable for the unconstitutional conduct of their subordinates under a theory of

respondeat superior.” Iqbal, 556 U.S. at 676.

       The plaintiff alleges that defendant Canarozzi issued him a false disciplinary report, and

the report was defamatory; defendants Hornkohl, Draper, and Moore negligently failed to

investigate the matter; “the administration” retaliated against him by subjecting him to

unwarranted urine screenings that disturbed his sleep; and defendant Canarozzi failed to issue

disciplinary reports to other inmates for hanging partitions, thereby singling him out.

       To date, the Supreme Court has recognized a Bivens remedy for three constitutional

violations: (1) unreasonable searches and seizures under the Fourth Amendment, Bivens, 403

U.S. 388; gender discrimination in employment under the Due Process Clause of the Fifth

Amendment, Davis v. Passman, 442 U.S. 228 (1979); and the imposition of cruel and unusual

punishment under the Eighth Amendment, Carlson v. Green, 446 U.S. 14 (1980). The Supreme

Court has explained that “expanding the Bivens remedy is now a disfavored judicial activity,”

                                                 4
and it has therefore “consistently refused to extend Bivens to any new context or new category of

defendants.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (citations omitted); accord

Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 75 (2001) (Scalia, J., concurring) (“Bivens is

a relic of the heady days in which this Court assumed common-law powers to create causes of

action—decreeing them to be ‘implied’ by the mere existence of a statutory or constitutional

prohibition. . . . [W]e have abandoned that power to invent ‘implications’ in the statutory field.

There is even greater reason to abandon it in the constitutional field, since an ‘implication’

imagined in the Constitution can presumably not even be repudiated by Congress.”) (citations

omitted). Indeed, the Supreme Court has not recognized a new Bivens remedy since 1980.

“Ziglar also made it clear that the only recognized implied rights of action were the narrow

situations presented in Bivens, Davis, and Carlson, and lower courts must scrutinize attempts to

expand the Bivens remedy, even where courts had assumed the availability of such a remedy.”

Gonzalez v. Hasty, 269 F. Supp. 3d 45, 57 (E.D.N.Y. 2017), aff’d, 755 F. App’x 67 (2d Cir.

2018).

         The plaintiff asserts constitutional claims and tort claims. His constitutional claims are

based on violation of his Fifth Amendment right to due process and his First Amendment right to

be free from retaliation. None of these claims has been recognized by the Supreme Court or the

Second Circuit as a cognizable Bivens claim. See, e.g., Reichle v. Howards, 566 U.S. 658, 663

n.4 (2012) (“We have never held that Bivens extends to First Amendment claims.”). Further,

“the existence of alternative remedies usually precludes a court from authorizing a Bivens

action.” Ziglar, 137 S. Ct. at 1865. A federal prisoner may challenge the execution of his

sentence, including prison disciplinary actions and prison conditions, by filing a petition for a

                                                  5
writ of habeas corpus pursuant to 28 U.S.C. § 2241. Thompson v. Choinski, 525 F.3d 205, 209

(2d Cir. 2008). (“This court has long interpreted § 2241 as applying to challenges to the

execution of a federal sentence, including such matters as the administration of parole, prison

disciplinary actions, prison transfers, type of detention and prison conditions.”) (quotation marks

and alterations omitted).1 In light of this alternative avenue for relief and the Supreme Court’s

expressed reluctance to recognize new causes of action under Bivens, I decline to extend Bivens

to encompass Silva’s claims here. See Ojo v. United States, 2019 WL 1025225, at *7–*10

(E.D.N.Y. Mar. 4, 2019) (declining to imply a Bivens remedy for prisoner’s equal protection

claim challenging prison dental policy). Silva also asserts tort claims for negligence and

defamation. Negligence is not cognizable in a Bivens action. See Schweiker v. Chilicky, 487

U.S. 412, 447 (1988) (holding that “in order to prevail in any Bivens action,” a plaintiff “must . .

. prove a deliberate abuse of governmental power rather than mere negligence”). Silva’s claims

under Bivens are therefore dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

       Claims based on the negligent or wrongful acts or omissions of federal employees must

be brought under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b). See 28 U.S.C. §

2679(b)(1) (claim against the United States under the FTCA is exclusive remedy for tort claims

against federal employee); see also Castro v. United States, 34 F.3d 106, 110 (2d Cir. 1994)

(“[A] claimant’s exclusive remedy for non-constitutional torts by a government employee acting

within the scope of his employment is a suit against the government under the FTCA.” )




       1
         “[H]abeas corpus does not provide for money damages.” Jenkins v. Haubert, 179 F.3d
19, 24 (2d Cir. 1999).
                                               6
(citations omitted). I decline to construe Silva’s tort claims as filed under the FTCA. The FTCA

has several jurisdictional requirements, including that a lawsuit cannot be filed unless the claim

has been presented to the appropriate federal agency, here the Federal Bureau of Prisons. See

Cooke v. United States, 918 F.3d 77 (2d Cir. 2019). As presented, the claim must include

notification of the incident and a request for money damages in a sum certain. 28 C.F.R. §

14.2(a). Although Silva alleges that he “completed and exhausted . . . all governmental

administrative remedies” by appealing the disciplinary finding, he has not attached copies of the

remedies. I cannot determine whether the administrative appeals the Silva describes would

satisfy the FTCA filing requirement. In addition, Silva does not indicate whether he has

presented his First Amendment retaliation claim or his Due Process claims to the Bureau of

Prisons in any form.

       For the foregoing reasons, Silva’s claims for money damages against the defendants in

their individual and official capacities are DISMISSED.

           B. Injunctive Relief

       In addition to money damages, Silva requests several forms of injunctive relief.

Injunctive relief is not available in a Bivens action. See Polanco v. U.S. Drug Enforcement

Admin., 158 F.3d 647, 652 (2d Cir. 1998) (noting that Bivens action is “(by definition) a claim

for money damages”). Nevertheless, “[i]f a pro se litigant pleads facts that would entitle him to

relief, that petition should not be dismissed because the litigant did not correctly identify the

statute or rule of law that provides the relief he seeks.” Thompson v. Choinski, 525 F.3d 205, 209

(2d Cir. 2008). “A motion pursuant to § 2241 generally challenges the execution of a federal

prisoner's sentence, including such matters as . . . prison disciplinary actions . . . and prison

                                                  7
conditions.” Jiminian v. Nash, 245 F.3d 144, 146 (2d Cir. 2001).

       Even assuming habeas relief is available, Silva’s due process claims fail on the merits.

Silva asserts that the defendants violated his right to due process by failing to investigate and

reverse defendant Canarozzi’s false disciplinary report. “In order to establish a violation of due

process, a petitioner must demonstrate that he or she possessed a life, liberty or property interest,

a government official deprived him of one of those interests, and the procedures provided prior

to the deprivation of that interest were constitutionally inadequate or insufficient.” Anderson v.

Williams, No. 3:15CV1364 (VAB), 2017 WL 855795, at *7 (D. Conn. Mar. 3, 2017). “[A]

prisoner has a liberty interest only if the deprivation is atypical and significant and the state has

created the liberty interest by statute or regulation.” Tellier v. Fields, 280 F.3d 69, 80 (2d Cir.

2000) (alterations omitted).

       Silva alleges that the defendants placed a “black mark” in his record and deprived him of

his commissary privileges without due process. The Second Circuit has held that a prisoner

placed in administrative confinement after an alleged disciplinary infraction did not face an

“atypical and significant” deprivation giving rise to a protected liberty interest where the

administrative confinement lasted fewer than 101 days. Sealey v. Giltner, 197 F.3d 578, 589–90

(2d Cir. 1999) (“The conditions of the Auburn SHU are doubtless unpleasant and somewhat

more severe than those of general population, but the degree of incremental harshness, endured

for 101 days, is not an atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.”) (quotation marks omitted). Courts in this circuit have routinely held

that that “temporary deprivations of privileges, such as commissary trips and telephone use, do

not meet the standard of an atypical and significant hardship.” Pottinger v. Sanchez, No. 3:15-cv-

                                                   8
1236 (VLB), 2016 WL 1254200, at *4 (D. Conn. Mar. 29, 2016) (collecting cases). Silva does

not allege that he suffered any other concrete adverse consequence because of the false

disciplinary report, nor does he not provide any basis to conclude that he has a protected interest

in having a blemish-free record. As a result, Silva has not pled facts supporting an inference that

he was deprived a protected property or liberty interest, and he has failed to state a claim for

relief under the Due Process Clause.

       Next, Silva contends that the prison “administration” under the supervision of defendant

Williams retaliated against him for appealing the disciplinary report by waking him up at 4:00

a.m. for an unwarranted urine screening. “[T]o sustain a First Amendment retaliation claim, a

prisoner must demonstrate the following: (1) that the speech or conduct at issue was protected,

(2) that the defendant took adverse action against the plaintiff, and (3) that there was a causal

connection between the protected speech and the adverse action.” Gill v. Pidlypchak, 389 F.3d

379, 380 (2d Cir. 2004) (quotation marks omitted). Courts “approach prisoner retaliation claims

“with skepticism and particular care, because virtually any adverse action taken against a

prisoner by a prison official—even those otherwise not rising to the level of a constitutional

violation—can be characterized as a constitutionally proscribed retaliatory act.” Dorsey v.

Fisher, 468 F. App’x 25, 27 (2d Cir. 2012).

       Even assuming Silva has stated a claim for First Amendment retaliation, the injunctive

relief he requests is not available under § 2241. Federal prisoners may challenge the execution of

their sentence, including the conditions of confinement, by seeking a writ of habeas corpus. The

injunctive relief that Silva requests is not related to the conditions of his confinement. For

example, he requests “letters of apology from all of the defendants individually,” and an order

                                                  9
requiring the Bureau of Prisons to “replace the false incident report with copies of the

[a]fore[]mentioned letters of apology in all systems and files.” ECF No. 1 at 13, ¶¶ 1, 3. Silva

does not contend that the presence of the disciplinary report in his file has had any material

impact on the duration or conditions of his confinement. He does not request that the Court

require the defendants to reinstate his commissary privileges—the only deprivation he articulates

in his complaint arguably related to the conditions of confinement. The writ of habeas corpus is

“an extraordinary remedy . . . [and] its use has been limited to cases of special urgency . . . .”

Hensley v. Mun. Court, San Jose Milpitas Judicial Dist., Santa Clara Cty., California, 411 U.S.

345, 351, 93 S. Ct. 1571, 1575, 36 L. Ed. 2d 294 (1973). It is not available to remedy a

subjective reputational harm without some connection between that harm and the execution of

Silva’s sentence.2

   IV.       Conclusion

         The complaint is dismissed without prejudice pursuant to 28 U.S.C. § 1915A and the

Clerk is directed to close this case. Within thirty days of this order, Silva may file a motion to

reopen together with an amended complaint in which he attempts to address the defects

identified in this ruling or otherwise to plead a cognizable claim, including any claim for




         2
          Silva also requests broader injunctive relief that appears unrelated to the factual
allegations in his complaint. For example, he seeks “court appointed external monitoring and
oversight” over the Bureau’s petition process, “especially for those alleging retaliatory
behaviors.” ECF No. 1 at 13, ¶ 8. He does not allege that he ever filed a petition complaining of
retaliatory behaviors. He also requests an order requiring the Bureau to “re-install the fixed
privacy/sanitation partitions in the housing units.” Id., ¶ 10. He does not allege that he ever
sought to install such a partition, and the crux of his complaint in this case is that he was falsely
accused of doing so.
                                                  10
equitable relief under 28 U.S.C. § 2241.



       SO ORDERED this 15th day of April 2019 at Hartford, Connecticut.

                                                  /s/
                                           Michael P. Shea
                                           United States District Judge




                                             11
